BLUE, Judge.
Pursuant to a plea agreement, John Thomas Lockhart pleaded guilty to several felonies. He argues on appeal that his sentences violate the plea agreement. The record reflects that Lockhart did not object at sentencing, nor did he move to withdraw his plea. Prior to raising his sentencing issue on appeal, Lockhart must first request the trial court to reconsider its ruling or permit him to withdraw his plea. Thomas v. State, 442 So.2d 296 (Fla. 2d DCA1993). If Lockhart is aggrieved by the trial court’s decision, he can then seek review from this court. Robinson v. State, 373 So.2d 898 (Fla.1979); Counts v. State, 376 So.2d 59 (Fla. 2d DCA 1979).
Accordingly, the judgments and sentences are affirmed without prejudice to Lockhart filing an appropriate motion in the trial court.
CAMPBELL, A.C.J., and LAZZARA, J., concur.